Citation Nr: 0914599	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression, and post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1968 
to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002  rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for PTSD.  

The case was previously before the Board in July 2006, when 
it was remanded for additional development to include 
verification of stressors, psychiatric examination of the 
veteran and medical opinions.  Unfortunately, remand for 
additional development is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  The Veteran had service in Vietnam from January 1969 
to August 1970.  His service personnel records reveal that 
during this time he was initially a teletype operator from 
January to March 1969 and then a heavy vehicle driver from 
March 1969 to August 1970.  The Veteran's reported stressors 
are that his primary duty was a guard on the base perimeter 
and that he went on patrols outside of base.  He also claims 
that he went on truck convoys that were subject to enemy 
weapons fire.  He also reported mortar attacks on his base.  
His service personnel records do not reveal that he was 
awarded any decorations indicative of combat service.  

The service department has verified that the Veteran's unit 
was subjected to rocket attacks, but that these attacks did 
not result in damage or casualties within his unit.  

Review of the current medical evidence of record reveals 
diagnoses of PTSD and depression.  Review of the Veteran's 
service treatment records reveal that from April to June 
1970, towards the end of his tour in Vietnam, he was treated 
for complaints of nervousness and nightmares.  Diagnoses of 
anxiety were made.  His nightmares and sleep disturbance was 
treated with a prescription of Valium.  

The current medical evidence of record reveals diagnoses of 
PTSD and depression.  The Veteran's private psychiatrist 
indicates that the Veteran has PTSD resulting from his 
service in Vietnam, although this physician does not indicate 
any specific stressors as the cause.  Moreover, this 
physician indicated that the Veteran had a significant post-
service stressor involving the suicide of his second wife.  

In December 2008, a VA examination of the Veteran was 
conducted.  This examiner indicated that the Veteran's PTSD 
was a result of the post-service suicide of the Veteran's 
wife.  This examination report also indicates an extensive 
history of substance abuse during service.  However, this 
appears self reported by the Veteran and not entirely 
supported by the service personnel records and service 
treatment records of record.  The examination report accounts 
for the Veteran's symptoms of anxiety during service as being 
substance abuse related.  

The Veteran has diagnoses of PTSD and depression at present.  
The Veteran had treatment for anxiety during active service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, --- Vet.App. ----, ----, 
No. 07-0558, slip op. at 4 (Feb. 17, 2009).  Another 
examination and opinion is necessary as to whether any 
current psychiatric disorder is related to the Veteran's 
service and the anxiety treated during service.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In the December 2008 VA examination report, the examiner 
referred to a PTSD screening of the Veteran conducted in 
January 2007.  Review does not reveal any such record in the 
claims file.  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of all of the 
Veteran's  records for treatment at VA 
facilities from January 2004 to the 
present.  The Board is specifically 
interested in mental health treatment 
records and an January 2007 PTSD 
screening.

2. The veteran should be accorded a VA 
examination for psychiatric disorders, 
preferably by an examiner who has not 
examined him before. The examination work 
sheets for both PTSD and psychiatric 
disorders other than PTSD should be used.  
If this requires scheduling the Veteran 
for two examinations, then he should be 
scheduled for two examinations.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor(s).  

The examiner is informed that the service 
treatment records reveal that the Veteran 
was treated for complaints of nervousness 
and nightmares during service in Vietnam.  
The diagnosis was anxiety.  The evidence 
supports that the Veteran served guard 
duty in Vietnam and that his base was 
subjected to rocket attacks, albeit 
without casualties or damage within his 
specific company.  The Veteran had a post-
service stressor of the suicide of his 
second wife.  The examiner is requested to 
indicate:

Is it at least as likely as not (50% 
probability) that any current 
psychiatric disorder is related to, 
caused by, or a continuation of the 
symptoms of anxiety diagnosed during 
service?  

If the Veteran has a diagnosis of PTSD, 
is it at least as likely as not (50% 
probability) related to in service 
stressors, such as the verified rocket 
attacks?

The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the examiner(s) include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
examination.

3.  Following the above, readjudicate the 
Veteran's claim.  Specifically adjudicate 
whether service connection is warranted 
for PTSD, or any other currently 
diagnosed psychiatric disorder.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

